Citation Nr: 0100433	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  97-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lymphocytosis.

2.  Entitlement to service connection for undiagnosed illness 
manifested by hives, rashes, muscle pain and spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1988 to June 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in June 
1999.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on April 7, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  The appellant's service medical records are presumed lost 
and are unavailable for purposes of the adjudication of this 
claim.  Efforts undertaken by the RO to obtain these records 
produced negative results.

2.  In January 2000, a VA examiner reviewed the evidence in 
the file and opined that although the etiology was not 
certain, the appellant's muscle pains and skin rash problems 
could be secondary to lymphocytosis and that such condition 
was "most probably" "somehow related" to his Persian Gulf 
War syndrome because he had no prior history of similar 
problems until his Gulf-war service.


CONCLUSION OF LAW

Lymphocytosis and an undiagnosed illness manifested by hives, 
rashes, muscle pain and spasm were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303(b), (d), 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  Service connection may also be granted on a 
secondary basis (for a disability due to or result of a 
service-connected disability) or for certain enumerated 
disabilities on a presumptive basis, including organic 
diseases of the nervous system, see 38 C.F.R. §§ 3.307, 3.309 
and 3.310.  Alternatively, with respect to any disease, 
service connection may be granted if all the evidence 
establishes that the disease was incurred in service, see 38 
C.F.R. § 3.303(d).

In addition, it is noted that the appellant contends that 
since his period of active service in the Southwest Asia 
theater of operations during the Persian Gulf War, his health 
has declined due to his complaints of hives, rashes, muscle 
pain and spasm.  His available service records reflect that 
he served in the Southwest Asia theater of operations from 
September 1990 to March 1991.  Under 38 C.F.R. § 3.317(a)(1) 
(2000), it is provided that compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability: 1) became manifest during 
active service or to a degree of 10 percent or more not later 
than December 31, 2001; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).  See also 
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000).

Signs or symptoms which may be manifestations of 
"undiagnosed illness" include, but are not limited to, 
fatigue; signs or symptoms involving the skin; headache; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2000).

Furthermore, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If after consideration of 
all procurable evidence, a reasonable doubt arises as to 
service origin, degree of disability or any other point, such 
doubt shall be resolved in the claimant's favor.  38 C.F.R. 
§ 3.102 (2000).

Upon review of the evidence, the Board finds that service 
connection is warranted for lymphocytosis and an undiagnosed 
illness manifested by hives, rashes, muscle pain and spasm.  
Although there is no record evidence of these conditions 
noted in service due to the fact that service medical records 
are missing, the appellant has provided credible testimony of 
long-standing problems due to these conditions since his 
service in the Persian Gulf War when he experienced a rash on 
his face and all over his body that he initially believed was 
chicken pox.  He has testified that he experiences recurrent 
outbreaks of rash and muscle pain/spasm since that incident 
in service.  Private medical records document a history of 
swollen lymph nodes with muscle aches, pains and spasms, as 
well as hives and rashes as early as January 1992, and in 
support of his contentions, the record reflects that a VA 
examiner reviewed all the evidence in the file in January 
2000 and opined that although the etiology was not certain, 
the appellant's muscle pains and skin rash problems could be 
secondary to lymphocytosis and that such condition was "most 
probably" "somehow related" to his Persian Gulf War 
syndrome because he had no prior history of similar problems 
until his Gulf-war service.  In responding to the Board's 
remand instructions, this same examiner added that given the 
appellant's historically documented symptoms (rash, muscle 
pain, hives, etc.), ". . . it is a possibility of a chronic 
condition resulting from an undiagnosed illness related to 
his Persian Gulf War service."

As mentioned above, given the fact that the appellant's 
service medical records are unavailable, binding judicial 
precedent holds that the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule under 38 U.S.C.A. 
§ 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board is of course aware that there is no recorded 
evidence in this case showing treatment or diagnosis in 
service for swollen lymph nodes or the other problems (rash, 
hives, and muscle pains/spasm).  However, in a merits-based 
review of the claim, applicable regulations provide that a 
postservice initial diagnosis of a disability may established 
entitlement to service connection.  As alluded to above, 38 
C.F.R. § 3.303(d) states that service connection may be 
granted for any disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Thus, under the 
circumstances of this case, wherein a VA physician has 
opined, based on a review of the evidence, that the 
appellant's lymphocytosis and related problems with recurrent 
outbreaks of outbreaks of rash, hives and muscle pain/spasm 
are "related to his Persian Gulf War service," it appears 
as likely as not that these disorders were incurred during 
active duty and has remained intermittently chronic in the 
years after service.  As stated above, his contentions 
expressed on appeal are deemed by the Board to be highly 
credible and probative, and when read together with the VA 
medical opinion and examination findings of January 2000, are 
considered dispositive as to the question of medical evidence 
linking conditions the Board will accept as "noted in 
service" due to the lost records with putative continuous 
symptomatology after service.  38 C.F.R. § 3.303(b); see also 
Voerth v. West, 13 Vet. App. 117 (1999) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record).

Accordingly, resolving all reasonable doubt in the 
appellant's favor, the Board concludes that a grant of 
service connection for lymphocytosis and an undiagnosed 
illness manifested by hives, rashes, muscle pain and spasm is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lymphocytosis and an undiagnosed 
illness manifested by hives, rashes, muscle pain and spasm is 
granted.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals



 

